 1   WILLIAM J. GORHAM III (CA State Bar No. 151773)
     NICHOLAS F. SCARDIGLI (CA State Bar No. 249947)
 2   MAYALL HURLEY
     A Professional Corporation
 3   2453 Grand Canal Boulevard
     Stockton, California 95207
 4   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
 5   E-Mail:       wgorham@mayallaw.com
                   nscardigli@mayallaw.com
 6
     MARK A. THIEL (CA State Bar No. 182045)
 7   LAW OFFICES OF MARK A. THIEL
     3439 Brookside Rd, Suite 205
 8   Stockton, CA 95219
     Telephone: (209) 951-9600
 9   Facsimile: (209) 475-4951
     E-Mail: thiellaw@inreach.com
10
     Attorneys for Plaintiff James Nelson
11
     BRUCE A. KILDAY, ESQ., SB No. 066415
12     Email: bkilday@akk-law.com
     GOKALP Y. GURER, S.B. No. 311919
13     Email: ggurer@akk-law.com
14   ANGELO, KILDAY & KILDUFF, LLP
     Attorneys at Law
15   601 University Avenue, Suite 150
     Sacramento, CA 95825
16   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
17
     Attorneys for Defendants CITY OF CITRUS HEIGHTS (also sued erroneously as CITY
18   OF CITRUS HEIGHTS POLICE DEPARTMENT), JORDAN RINEK, ERIC DIAS,
     KANE KISSAM, WILLIAM DUNNING, VALENTIN ZAZHITSKIY, JEREMY
19   HATCHELL, AND JASON FRITZ
20
                                     UNITED STATES DISTRICT COURT
21

22                                 EASTERN DISTRICT OF CALIFORNIA

23                                          SACRAMENTO DIVISION

24   JAMES NELSON, an individual,                              No. 2:18-cv-00501-TLN-DB
25           Plaintiff,                                        STIPULATION AND ORDER AND WRIT
     vs.                                                       OF HABEAS CORPUS AD
26
                                                               TESTIFICANDUM
     CITY OF CITRUS HEIGHTS; CITY OF
27
     CITRUS HEIGHTS POLICE
28   DEPARTMENT; JORDAN RINEK, in his

     Stipulation for Order Authorizing Transport of Plaintiff from Mule Creek State Prison; Order
     Page 1 of 4
 1   individual capacity as a Citrus Heights      Date of Conf.: August 6, 2019
     Police Officer; ERIC DIAS, in his individual Time:          9:00 a.m.
 2   capacity as a Citrus Heights Police Officer; Location:      501 I Street
     KANE KISSAM, in his individual capacity                     Courtroom 25, 8th Floor
 3
     as a Citrus Heights Police Officer;                         Sacramento, CA 95814
 4   WILLIAM DUNNING, in his individual
     capacity as Citrus Heights Police Officer;
 5   VALENTIN ZAZHITSKIY, in his
     individual capacity as Citrus Heights Police
 6   Officer; JEREMY HATCHELL, in his
     individual capacity as Citrus Heights Police
 7
     Officer; JASON FRITZ, in his individual
 8   capacity as a Citrus Heights Police Officer;
     and DOES 1-100 inclusive,
 9
             Defendants.
10

11           Plaintiff James Nelson (“Plaintiff”) is currently incarcerated at Mule Creek State Prison

12   in Ione, California. Plaintiff’s California Department of Corrections and Rehabilitation No. is

13   AN8912. Plaintiff’s parole eligibility date is April 2020.

14           On June 26, 2019, Magistrate Judge Kendall J. Newman issued a minute order instructing

15   the parties to have a principal with full settlement authority present for the August 6, 2019

16   Settlement Conference. Accordingly, the parties, through their respective counsel of record,

17   hereby stipulate to an order authorizing the personal appearance of Plaintiff at the August 6,

18   2019 Settlement Conference and instructing Mule Creek State Prison Warden Joe A. Lizarraga to

19   arrange for transportation of Plaintiff for purposes of his attendance at the Settlement
20   Conference.
21   DATED: July 8, 2019                                           MAYALL HURLEY P.C.
22
                                                 By                /s/ Nicholas Scardigli
23                                                                 WILLIAM J. GORHAM III
                                                                   NICHOLAS F. SCARDIGLI
24

25
     DATED: July 8, 2019                                  ANGELO, KILDAY & KILDUFF, LLP
26
27                                               By                /s/ Gokalp Y. Gurer
                                                                   BRUCE A. KILDAY
28                                                                 GOKALP Y. GURER
     Stipulation for Order Authorizing Transport of Plaintiff from Mule Creek State Prison; Order
     Page 2 of 4
 1                                               Attorneys for Defendants CITY OF CITRUS HEIGHTS
                                                 (also sued erroneously as CITY OF CITRUS HEIGHTS
 2                                               POLICE DEPARTMENT), JORDAN RINEK, ERIC
                                                 DIAS, KANE KISSAM, WILLIAM DUNNING,
 3
                                                 VALENTIN ZAZHITSKIY, JEREMY HATCHELL, AND
 4                                               JASON FRITZ

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Stipulation for Order Authorizing Transport of Plaintiff from Mule Creek State Prison; Order
     Page 3 of 4
 1                                                       ORDER

 2           Pursuant to the parties’ stipulation, and good cause appearing, IT IS HEREBY

 3   ORDERED that:

 4           1.       Plaintiff James Nelson, CRCR No. AN8912, shall attend the August 6, 2019

 5   Settlement Conference in the above-captioned matter, Case No. 2:18-cv-00501-TLN-DB, at 9:00

 6   a.m. in Courtroom 25 before the Honorable Kendall J. Newman, 8th Floor, of the Robert T.

 7   Matsui United States Courthouse, located at 501 I Street, Sacramento, California 95814.

 8           2.       Mule Creek State Prison Warden Joe A. Lizarraga or his appointed agent(s) shall

 9   arrange for and provide transportation of Plaintiff James Nelson, CRCR No. AN8912, from Mule

10   Creek State Prison to Courtroom 25, 8th Floor, of the Robert T. Matsui United States Courthouse,

11   located at 501 I Street, Sacramento, California 95814, for Mr. Nelson to attend the Settlement

12   Conference on August 6, 2019, at 9:00 a.m. before the Honorable Kendall J. Newman.

13           3.       A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,

14   commanding the Warden to produce the inmate named above to testify in United States District

15   Court at the time and place above, and from day to day until completion of court proceedings or

16   as ordered by the court; and thereafter to return the inmate to the above institution.

17           4.       The custodian is ordered to notify the court of any change in custody of this

18   inmate and is ordered to provide the new custodian with a copy of this writ.

19           5.       The Clerk of the Court is directed to serve a courtesy copy of this order and writ

20   of habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison-

21   Sacramento.

22   Dated: July 8, 2019

23

24

25

26
27   DLB:6
     DB\orders\orders.civil\nelson0501.stip.writ.ord
28
     Stipulation for Order Authorizing Transport of Plaintiff from Mule Creek State Prison; Order
     Page 4 of 4
